 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH HILL, et al.,                             No. 2:18-cv-01108-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    SCOTT KERNAN, et al.,
15                       Defendant.
16

17          Plaintiffs, state prisoners proceeding pro se, have filed this civil rights action seeking

18   relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 4, 2018, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiffs and which contained notice to all Plaintiffs that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 11.) Plaintiff

23   Hill has filed objections to the findings and recommendations (ECF No. 17), as well as a motion

24   for class certification and appointment of counsel (ECF No. 18). None of the other Plaintiffs

25   have filed objections or signed the objections and motion filed by Plaintiff Hill.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

27   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28   Court finds the findings and recommendations to be supported by the record and by proper
                                                        1
 1   analysis. Furthermore, Plaintiff Hill’s motion for appointment of counsel and class certification

 2   (ECF No. 18) is denied.

 3           With respect to Plaintiff Hill’s request for appointment of counsel, the United States

 4   Supreme Court has ruled that district courts lack authority to require counsel to represent indigent

 5   prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In

 6   certain “exceptional circumstances,” the district court may request the voluntary assistance of

 7   counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

 8   1991); Wood v. Housewright, 900 F.2d 1332, 1335–36 (9th Cir. 1990).

 9           “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

10   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims

11   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,

12   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden

13   of demonstrating exceptional circumstances is on the plaintiff. Id. Plaintiff Hill has not

14   demonstrated that he has a likelihood of success on the merits, and appointment of counsel is

15   therefore not warranted. To the extent Plaintiff Hill asserts that counsel should be appointed

16   under Federal Rule of Civil Procedure 23(g), as set forth below, he has failed to demonstrate that

17   the motion for class certification should be granted, and so the need for appointment of class

18   counsel is a moot.

19           Plaintiff Hill’s request for class certification is also be denied. First, Hill is proceeding

20   pro se and therefore cannot represent the class. Antonetti v. Foster, 691 F. App’x 841, 842 (9th
21   Cir. 2017) (“The district court properly denied Antonetti’s motion for class certification because,

22   as a pro se litigant, Antonetti has no authority to represent anyone other than himself.”) (citing

23   C.E. Pope Equity Tr. v. United States, 818 F.2d 696, 697 (9th Cir. 1987)). More importantly,

24   even if the Court were to assign counsel, Plaintiff has failed to demonstrate that class certification

25   is warranted.

26           Under Federal Rule of Civil Procedure 23,
27                   [o]ne or more members of a class may sue or be sued as
                     representative parties on behalf of all members only if:
28
                                                         2
 1                   (1) the class is so numerous that joinder of all members is
                     impracticable;
 2
                     (2) there are questions of law or fact common to the class;
 3
                     (3) the claims or defenses of the representative parties are typical of
 4                   the claims or defenses of the class; and

 5                   (4) the representative parties will fairly and adequately protect the
                     interests of the class.
 6
     Fed. R. Civ. P. 23(a). “Rule 23 does not set forth a mere pleading standard. A party seeking
 7
     class certification must affirmatively demonstrate his compliance with the Rule—that is, he must
 8
     be prepared to prove that there are in fact sufficiently numerous parties, common questions of law
 9
     or fact, etc.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).
10
             As an initial matter, Plaintiff Hill is the only plaintiff who has signed the motion for class
11
     certification. (ECF No. 18 at 3.) It is therefore unclear whether any of the other plaintiffs agree
12
     that this case should proceed as a class action. The lack of any other plaintiffs’ signature on the
13
     motion to certify the class, and the failure of any plaintiffs other than Plaintiff Hill to object to the
14
     finding that the plaintiffs are improperly joined, is sufficient grounds to deny the motion for class
15
     certification. However, as addressed below, Plaintiff Hill has also failed to demonstrate
16
     compliance with Rule 23.
17
             First, Plaintiff Hill has failed to show that “the class is so numerous that joinder of all
18
     members is impracticable.” Fed. R. Civ. P. 23(a). Though Rule 23 does not impose a minimum
19
     number of class members, Plaintiff Hill makes only broad assertions that “[t]he Housing Policy in
20
     question, AFFECTS ALL General Population inmate/patients housed on E.O.P. Treatment
21
     Facilities ‘STATEWIDE.’” (ECF No. 18 at 1 (emphasis in original).) However, even assuming
22
     this fact to be true, Plaintiff Hill has not demonstrated that the policy is unconstitutional on its
23
     face, and there is no indication as to how many individuals have actually had their rights violated
24
     as a result of the policy. The original complaint includes only fifteen named plaintiffs, all located
25
     at the same prison (ECF No. 1 at 2), and while the stricken first amended complaint sought to add
26
     an additional plaintiff, it named only eleven plaintiffs (ECF No. 10 at 2). This is not sufficient to
27
     satisfy the numerosity requirement. See Gen. Tel. Co. of the Nw., Inc. v. EEOC, 446 U.S. 318,
28
                                                          3
 1   330 (1980) (finding fifteen members too small to meet numerosity requirement).

 2          Second, for the same reasons that the magistrate judge found joinder of the plaintiffs was

 3   not proper (ECF No. 11 at 2–3), Plaintiff Hill has failed to show that there are common questions

 4   of law or fact. Fed. R. Civ. P. 23(a). The motion to certify incorporates the complaint in an

 5   attempt to address this factor. (ECF No. 18 at 2.) However, the complaint makes only broad,

 6   conclusory allegations of general types of conduct that allegedly violate the Plaintiffs’ rights.

 7   (ECF No. 1 at 8–11.) As noted in the findings and recommendations, based on the allegations in

 8   the complaint, each of Plaintiff’s claims will require individualized consideration (ECF No. 11 at

 9   2–3), and although the findings and recommendations address this issue in the context of

10   deliberate indifference, the reasoning applies equally to Plaintiff Hill’s claims that Defendants

11   have failed to protect the putative class.

12          Third, Plaintiff Hill has not established that “the claims or defenses of the representative

13   parties are typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a). “The test of

14   typicality ‘is whether other members have the same or similar injury, whether the action is based

15   on conduct which is not unique to the named plaintiffs, and whether other class members have

16   been injured by the same course of conduct.’” Hanon v. Dataproducts Corp., 976 F.2d 497, 508

17   (9th Cir. 1992) (citation omitted). Plaintiff Hill’s conclusory assertion that “General Population

18   inmate/patients housed on separate facilities have expressed similar concerns relating to the

19   substantial risk of serious harm this Housing Policy exposes them to” is insufficient to

20   demonstrate the necessary typicality. (ECF No. 18 at 2 (emphasis in original).)
21          Finally, Plaintiff Hill has failed to show that the named plaintiffs “will fairly and

22   adequately protect the interests of the class.” Fed. R. Civ. P. 23(a). “To determine whether

23   named plaintiffs will adequately represent a class, courts must resolve two questions: ‘(1) do the

24   named plaintiffs and their counsel have any conflicts of interest with other class members and (2)

25   will the named plaintiffs and their counsel prosecute the action vigorously on behalf of the

26   class?’” Ellis v. Costco Wholesale Corp., 657 F.3d 970, 985 (9th Cir. 2011) (quoting Hanlon,
27   150 F.3d at 1020). Plaintiffs are not represented by counsel and are therefore not adequate

28   representatives because they do not have authority to represent anyone but themselves. Antonetti,
                                                        4
 1   691 F. App’x at 842. Furthermore, as addressed above, appointment of counsel is not warranted

 2   at this stage. Plaintiff Hill has also failed to address whether he or any of the other named

 3   Plaintiffs would have conflicts of interest with other class members. (ECF No. 18 at 2–3.)

 4              Accordingly, IT IS HEREBY ORDERED that:

 5              1. The findings and recommendations filed June 4, 2018 (ECF No. 11), are ADOPTED

 6   in full;

 7              2. Plaintiff Hill’s motions for preliminary injunction (ECF No. 1 at 12–26; ECF No. 8)

 8   are DENIED;

 9              3. The complaint is DISMISSED with leave to amend as to the claims regarding Plaintiff

10   Hill, and all plaintiffs except Plaintiff Hill are DISMISSED without prejudice to bringing their

11   own, individual actions. Putative Plaintiff T’varria Coleman, who attempted to join in the first

12   amended complaint, is also DISMISSED without prejudice to bringing his own action.

13              4. Within thirty days of service of this order, Plaintiff Hill may file an amended

14   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

15   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

16   number assigned this case and must be labeled “First Amended Complaint.” Plaintiff Hill must

17   file an original and two copies of the amended complaint. Failure to file an amended complaint

18   in accordance with this order will result in dismissal of this action.

19              5. The Clerk of the Court is directed to send Plaintiff Hill a copy of the prisoner

20   complaint form used in this district.
21              6. Plaintiff Hill’s motion for class certification and appointment of counsel (ECF No. 18)

22   is DENIED.

23

24   Dated: February 4, 2019

25

26
27                                        Troy L. Nunley
                                          United States District Judge
28
                                                           5
